REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Bonde et al. PG Pub. 2008/0269716) discloses a percutaneous lead placed temporarily at the skin (see par. 101), but does not disclose the release of an implant while the lead stays anchored to the skin. 
The prior art of record (Johansen et al. PG Pub. 2010/0069781) discloses a port for allowing therapeutic agents into the body (see par. 159), but not a stimulator with electrodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA PATEL/Examiner, Art Unit 3792                 

/Amanda K Hulbert/Primary Examiner, Art Unit 3792